Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19          PageID.6335    Page 1 of 24



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  DR. LOUIS L. SOBOL, M.D., a Michigan            )
  resident, individually and as the               )
  representative of a class of similarly-         )
  situated persons,                               )
                                                  )
                                                    Case No. 16-cv-14339
                             Plaintiff,           )
                                                  )
                                                    Judge Nancy G. Edmunds
               v.                                 )
                                                    Mag. Judge Elizabeth A. Stafford
                                                  )
  IMPRIMIS PHARMACEUTICALS, INC.,                 )
                                                  )
                             Defendant.           )


      AGREED MOTION FOR PRELIMINARY APPROVAL OF CLASS
         ACTION SETTLEMENT AND NOTICE TO THE CLASS

       Plaintiff, Dr. Louis L. Sobol, M.D. (“Plaintiff”), on behalf of himself and a

 proposed settlement class of similarly-situated persons (identified herein as the

 “Settlement Class”), respectfully requests, pursuant to Fed. R. Civ. P. 23 (e), that the

 Court enter an order (1) preliminarily approving the parties’ proposed class action

 Settlement Agreement (the “Agreement”) attached to Plaintiff’s supporting brief as

 Exhibit A, (2) approving the form of Class Notice attached as Exhibit A to the

 Agreement and its dissemination to the Settlement Class by fax and by mail to class

 members who cannot be reached by fax, and (3) setting dates for opt-outs,

 objections, and a fairness hearing to take place no sooner than 120 days after the

 class notice date and 90 days after the government officials receive the notice CAFA

                                            1
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19            PageID.6336   Page 2 of 24



 requires (to be served by defense counsel no later than 10 days after this motion,

 which attaches the Agreement, is filed with the Court).

       A proposed Preliminary Approval Order is attached as Exhibit C to the

 Agreement and will be submitted to the Court electronically. This motion is

 unopposed.

       Plaintiff has filed a brief in support of this motion.



 Dated: February 11, 2019                Respectfully submitted,

                                         DR. LOUIS L. SOBOL, M.D., a Michigan
                                         resident, individually and as the
                                         representative of a class of similarly-situated
                                         persons,

                                         By: /s/ David M. Oppenheim
                                                One of their attorneys

                                        Phillip A. Bock
                                        Tod A. Lewis
                                        David M. Oppenheim
                                        BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                                        134 N. La Salle St., Ste. 1000
                                        Chicago, IL 60602
                                        Tel: (312) 658-5500
                                        Fax: (312) 658-5555

                                        Richard Shenkan
                                        SHENKAN INJURY LAWYERS, LLC
                                        6550 Lakeshore St.
                                        West Bloomfield, MI 48323-1429
                                        Tel: (248) 562-1320
                                        Fax: (888) 769-1774


                                            2
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19       PageID.6337    Page 3 of 24



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  DR. LOUIS L. SOBOL, M.D., a Michigan          )
  resident, individually and as the             )
  representative of a class of similarly-       )
  situated persons,                             )
                                                ) Case No. 16-cv-14339
                           Plaintiff,           )
                                                ) Judge Nancy G. Edmunds
              v.                                ) Mag. Judge Elizabeth A. Stafford
                                                )
  IMPRIMIS PHARMACEUTICALS, INC.,               )
                                                )
                           Defendant.           )

             BRIEF IN SUPPORT OF AGREED MOTION
                FOR PRELIMINARY APPROVAL OF
      CLASS ACTION SETTLEMENT AND NOTICE TO THE CLASS

       Plaintiff, Dr. Louis L. Sobol, M.D. (“Plaintiff”), on behalf of himself and a

 proposed settlement class of similarly-situated persons (identified herein as the

 “Settlement Class”), respectfully requests that the Court preliminarily approve the

 proposed class action settlement (Exhibit A) and, in support thereof, states as

 follows:

                         STATEMENT OF THE ISSUES

       Whether the settlement embodied in the Settlement Agreement is “fair,

 reasonable, and adequate” for the absent class members.

       Whether the contents of the Class Notice proposed by the Parties are clear and

 concise, and meet the requirements of Rule 23 (c) (3).

                                          3
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19     PageID.6338    Page 4 of 24



       Whether the proposed method for sending the Class Notice is reasonable, as

 required by under Rule 23 (e) (1).


                         CONTROLLING AUTHORITY

        Federal Rule of Civil Procedure 23;

        Int’l Union, United Auto, Aerospace and Implement Workers of America

          v. General Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007);

        Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974);




                                        4
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19            PageID.6339     Page 5 of 24



 I.      Background of the litigation.

         Plaintiff’s Class Action Complaint alleges that Defendant sent unsolicited

 advertisements by facsimile to Plaintiff and others in violation of the Telephone

 Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”). The action seeks statutory

 damages. Based upon discovery and computer analysis of fax transmission records,

 Plaintiff contended that Defendant’s advertisements were successfully sent by fax

 44,158 times to 15,613 different fax numbers during fax broadcasts in 2016 and

 2017.

         Defendant has argued that most of these broadcasts were to past customers

 from whom it had consent to send fax advertisements. Four of the broadcasts,

 however, were sent to persons in the records of TAG Pharmacy, which Imprimis

 acquired in 2015. Imprimis might have gotten prior express permission from these

 persons when they ordered products from Imprimis. Such an order may have

 prompted Imprimis customer service to contact the person placing the order and

 obtain permission to send them faxes.

         Plaintiff’s expert in the case, Lee Howard, has reviewed the purchase records

 Imprimis produced and analyzed them against the fax transmission records,

 removing persons for whom Imprimis has a record of a purchase between its

 acquisition of TAG Pharmacy and the transmission of the fax to the person. As

 discussed in Plaintiff’s reply brief in support of class certification, this leaves a class


                                             5
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19          PageID.6340    Page 6 of 24



 of 10,835 total faxes to 2,961 different fax numbers, including Plaintiff’s. Because

 these persons have a stronger claim against Imprimis and because Imprimis has a

 limited ability to pay a settlement or judgment, the parties have agreed to settle only

 their claims. As part of the settlement process, Defendant shared certain financial

 data with Plaintiff. Based on its review of these documents, Plaintiff has concluded

 that the settlement is at or near the most money the class would ever be able to collect

 from Defendant.

       Although “blast fax” class actions might superficially appear to be relatively

 simple—i.e., the issue of whether a defendant sent unsolicited advertisements by fax

 may not seem complex—TCPA class action jurisprudence generally, and the issues

 in this case specifically, reveal “simple” to be an unfair characterization. Absent

 settlement, this case does not necessarily result in a judgment for the class, trebled

 damages, or collection from Defendant. A fair, reasonable, and adequate settlement

 avoids risk and delay. See, e.g., Leonhardt v. ArvinMeritor, Inc., 581 F. Supp. 2d

 818, 834 (E.D. Mich. 2008) (“class members would bear the risk that continued

 litigation will leave them with nothing because of loss and, in some cases, also

 because of delay”).

       This case has been hard fought and required skilled and specialized lawyering.

 During the litigation, this Court and the parties have tackled complex issues within

 the context of the TCPA and Rule 23.


                                            6
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19       PageID.6341    Page 7 of 24



       This was a document-intensive case. Plaintiff pieced together documents

 regarding numerous fax broadcasts originating with two fax broadcasters. Through

 third-party discovery and discovery of Defendant, including a successful motion to

 compel, Plaintiff assembled the data necessary for his expert to determine who got

 which fax templates when. Moreover, through both written and oral discovery (three

 depositions of Imprimis employees), Plaintiff was able to drill down on Defendant’s

 consent defense and determine its strength and weakness. The settlement class

 contains the persons for whom Defendant’s consent defense was weakest. Plaintiff

 also successfully argued to the Court that Defendant should not be entitled to

 belatedly raise a personal jurisdiction defense against absent class members.

       The Parties have negotiated a formal, written settlement agreement, drafted

 proposed court orders, and drafted a proposed notice to the absent class members;

 and now they submit their Agreement to the Court.

 II.   Summary of the settlement.

       If finally approved by the Court after notice to the Settlement Class, the

 parties’ settlement agreement would resolve this action and the controversy about

 Defendant’s advertisements sent by fax on July 29, 2016, August 31, 2016,

 September 6, 2016, or November 16, 2016 (the “Class Period”). Plaintiff and

 Defendant negotiated the settlement after reviewing and analyzing the legal and

 factual issues presented by this action, the risks and expenses involved in pursuing


                                          7
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19         PageID.6342    Page 8 of 24



 the lawsuit to conclusion, the likelihood of additional litigation, and the likelihood,

 costs, and possible outcomes of one or more procedural and substantive appeals.

 Based upon their review and analysis, Plaintiff and Defendant agreed to and

 executed the Agreement.

       The Agreement’s key terms are as follows:

              a.     Certification of a Settlement Class. The Parties have stipulated

       to certification of a Rule 23 (b) (3) “Settlement Class” defined as: “All Persons

       that were successfully sent one or more alleged advertisements by facsimile

       from Imprimis Pharmaceuticals, Inc., on July 29, 2016, August 31, 2016,

       September 6, 2016, or November 16, 2016 (“the Faxes”) in broadcasts by

       Openfax, excluding (a) any Person who first ordered an Imprimis prescription

       between September 1, 2015, and the date the first facsimile advertisement was

       sent to that person, and (b) any Person who acknowledges providing express

       permission to receive facsimile advertisements from Defendant.” Excluded

       from the Settlement Class are Imprimis Pharmaceuticals, Inc., any of its

       parents, subsidiaries, affiliates or controlled persons, and its officers,

       directors, partners, members, agents, servants, and employees of any kind, the

       immediate family members of such persons, Class Counsel’s partners,

       associates, and employees, and their immediate family members, and the

       Court and its employees and staff. See Agreement, Exhibit A, at ¶ 1.38.


                                           8
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19        PageID.6343     Page 9 of 24



             b.     The Class Representative and Class Counsel. The parties have

       agreed that Plaintiff shall be the Class Representative and that Plaintiff’s

       attorneys (Phillip A. Bock of Bock, Hatch, Lewis & Oppenheim LLC and

       Richard Shenkan of Shenkan Injury Lawyers, LLC) shall be Class Counsel

       for the Settlement Class. Id. at ¶¶ 1.6, 1.7.

             c.     Settlement Fund. Defendant will make available a settlement

       fund of $1,450,000.00 (the “Settlement Fund”), to pay Class members

       (including Plaintiff) who timely submit an approved Claim Form a pro rata

       share of the Settlement Fund ($1,450,000 divided by 10,835 = $133.83), an

       incentive payment to the class representative, attorney’s fees to Class

       Counsel, and expenses not to exceed $53,500.00 to Class Counsel. Defendant

       is entitled to keep all unclaimed funds in the Settlement Fund. Id., ¶ 1.8.

             d.     Claims.

                    (i)    Claim Form. A person must identify himself/herself/itself

             as the owner/holder/user of one or more of the involved fax numbers at

             the time of the fax transmissions covered by the settlement to claim

             relief from the Settlement Fund. The class notice includes a simple,

             one-page claim form for submitting such claims for payment. The

             Claim Form is the fourth page of the Notice (Exhibits A and B to the

             Settlement Agreement). On the Claim Form a person must affirm that


                                            9
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19       PageID.6344     Page 10 of 24



             one or more of its fax numbers identified in Defendant’s fax

             broadcaster’s records as having been sent one or more advertisements

             was that person’s fax number at the time and that they do not

             affirmatively remember providing express permission to Defendant or

             affirmatively remember purchasing products for the first time during

             the time between Defendant’s purchase of TAG Pharmacy (and the

             target list for the faxes in the settlement class period) and the date of

             the person’s fax, potentially triggering a sales call seeking consent.

                   A person submitting an approved Claim Form will be mailed a

             payment of the lesser of $133.83 per fax that was sent to that fax

             number (per the records produced in the Litigation) or a pro rata share

             of the Settlement Fund after the other required payments are subtracted.

             That figure may also increase if persons believed to be members of the

             class remove themselves from the class through affirmatively

             responding to one or both of the consent and purchase-during-the-key-

             time-period-questions.

                   The claimant need not possess any copy of any of the faxes at

             issue, need not remember receiving any fax, and need not know

             anything about Defendant. Rather, the claimant must merely identify

             himself/herself/itself as a member of the Settlement Class by verifying


                                         10
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19        PageID.6345     Page 11 of 24



             ownership of one or more targeted fax numbers at the relevant time,

             answer a question about whether he/she/it purchased anything from

             Imprimis during the time between Defendant’s purchase of TAG

             Pharmacy (and the target list for the faxes in the settlement class period)

             and the date of the person’s fax, and answer a question about whether

             he/she/it gave prior express permission to receive advertising faxes

             from Defendant. Id., ¶¶ 1.2, 1.22, 2.1 and Exhibit B thereto.

                   (ii)   Settlement Administrator. Subject to the Court’s approval,

             a company named KCC LLC will be the “Settlement Administrator,”

             and will issue the class notice, maintain the settlement website, assist

             class members, receive the claim forms, and provide a list of approved

             and rejected claims to counsel for the parties. The Settlement

             Administrator will provide copies of all approved claim forms to

             counsel for the parties. Id., ¶ 1.36. KCC has agreed to charge no more

             than $24,906.00.

             e.    Class Notice. The parties have agreed to notify the Settlement

       Class about the settlement by sending the notice to the fax numbers originally

       targeted with Defendant’s fax transmissions, then by U.S. Mail to the

       addresses associated with the fax numbers that don’t accept the class notice

       after three attempts, and by publishing the notice and claim form on the


                                          11
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19        PageID.6346     Page 12 of 24



       Settlement Administrator’s website. The notice includes instructions about

       opting out, objecting, or submitting a claim form by fax or mail or

       electronically to the Settlement Administrator and includes Class Counsel’s

       direct dial telephone numbers for people to call with questions. Id., ¶ 4.2 and

       Exhibit A thereto.

             f.     Release. The Settlement Class will release all claims that were

       brought or which could have been brought in this action against Defendant

       and the other released parties about Defendant’s advertisements sent by fax

       on July 29, 2016, August 31, 2016, September 6, 2016, or November 16, 2016,

       but not any claim pertaining to the facsimiles sent at other times. Id., ¶¶ 1.14,

       1.32-1.34, 1.42, 3.1-3.2.

             g.     Attorney’s Fees and Costs and Class Representative Award. At

       the final approval hearing, as indicated in the class notice, Class Counsel will

       apply to the Court to approve an award of attorney’s fees equal to one-third

       of the Settlement Fund ($483,333.33), plus reasonable out-of-pocket expenses

       not to exceed $54,000.00, including the cost of settlement administration.

       Class Counsel will also ask the Court to approve an award of $15,000 from

       the Settlement Fund for Dr. Louis A. Sobol, M.D. for serving as the Class

       Representative. Id., ¶¶ 1.19-1.21, 8.1, 8.3.




                                          12
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19        PageID.6347     Page 13 of 24



 III.   The Court should preliminarily approve the settlement.

        A.    The proposed settlement is within the range of possible approval.
        A district court’s review of a proposed class action settlement is typically a

 two-step process. The first step is to hold a preliminary fairness hearing prior to

 notifying the class members about the proposed settlement. Tennessee Ass’n Health

 Mntce. Orgs. v. Grier, 262 F.3d 559, 565-66 (6th Cir. 1983). The purpose of that

 preliminary hearing is to determine whether the proposed settlement is “within range

 of possible approval.” In re General Motors Corporation Engine Interchange

 Litigation, 594 F. 2d 1006, 1124 (7th Cir. 1979). The second step is to hold a final

 approval hearing after notice to the absent class members, at which time the Court

 can consider any objections lodged by class members or a government official

 pursuant to CAFA, before deciding whether to approve the settlement and enter

 judgment.

        The Sixth Circuit has held that the appropriate preliminary approval

 determination is “whether the compromise embodied in the decree is illegal or

 tainted with collusion.” Tenn. Ass’n Health Mntce. Orgs, 262 F.3d at 565. That the

 standard for preliminary approval is less stringent than that for final approval allows

 the class members to be heard on the merits of a settlement.

        B.    Standard for judicial evaluation and approval.
        A court may approve a class action settlement if the settlement “is fair,

 reasonable, and adequate.” Fed. R. Civ. P. 23 (e) (1) (C); Int’l Union, United Auto,

                                           13
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19             PageID.6348     Page 14 of 24



 Aerospace and Implement Workers of America v. General Motors Corp., 497 F.3d

 615, 631 (6th Cir. 2007). It is well-established that there is an overriding public

 interest in settling and quieting litigation, and this is particularly true in class actions.

 See Int’l Union, 477 F.3d at 632 (noting “the federal policy favoring settlement of

 class actions”). If the court finds that the settlement falls “within the range of

 possible approval,” the court should grant preliminary approval and authorize the

 parties to notify the class members about the settlement. Gautreaux v. Pierce, 690

 F.2d 616, 621 n.3 (7th Cir. 1982).

        C.     Factors considered in determining whether a settlement is fair,
               reasonable, and adequate.
        In finally determining whether the settlement is fair, reasonable, and adequate,

 the trial court will consider the following factors: “(1) the risk of fraud or collusion;

 (2) the complexity, expense and likely duration of the litigation; (3) the amount of

 discovery engaged in by the parties; (4) the likelihood of success on the merits; (5)

 the opinions of class counsel and the class representatives; (6) the reaction of absent

 class members; and (7) the public interest.” Brent v. Midland Funding, LLC, 2011

 WL 3862363 at *12 (N. D. Ohio 2011), citing Int’l Union, 497 F.3d at 632.

        At the preliminary approval stage, “only certain of these factors are relevant

 to the fairness inquiry.” Smith v. Ajax Manethermic Corp., 2007 WL 3355080 at *6

 (N.D. Ohio 2007). “In its preliminary assessment of the fairness of the proposed

 settlement, the Court must take care not to intrude upon the private settlement

                                              14
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19          PageID.6349     Page 15 of 24



 negotiations of the parties any more than is necessary to determine that the

 agreement is not the result of fraud or collusion, and that it is fair and adequate in

 light of the potential outcome and the costs of litigation.” Id., citing Inter-Op Hip

 Prosthesis Liab. Litig., 204 F.R.D. 330, 351 (N.D. Ohio 2001). In this case, these

 factors show that the proposed settlement is within the range of possible approval

 and, therefore, that the Court (a) should permit the parties to notify the Settlement

 Class and (b) should schedule a fairness hearing to determine whether to finally

 approve the settlement.

       New Federal Rule 23 (e) (2), which went into effect December 1, 2018,

 requires that: (A) the class representatives and class counsel have adequately

 represented the class; (B) the proposal was negotiated at arm’s length; (C) the relief

 provided for the class is adequate, taking into account: (i) the costs, risks, and delay

 of trial and appeal; (ii) the effectiveness of any proposed method of distributing relief

 to the class, including the method of processing class-member claims; (iii) the terms

 of any proposed award of attorney’s fees, including timing of payment; and (iv) any

 agreement required to be identified under Rule 23(e)(3); and (D) the proposal treats

 class members equitably relative to each other. Here, all of these factors show the

 settlement should be approved. These factors are satisfied here.

       The parties’ Agreement resulted from arm’s-length negotiations between

 experienced counsel with an understanding of the strengths and weaknesses of their


                                            15
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19         PageID.6350    Page 16 of 24



 respective positions in this case. “[W]hen a settlement is the result of extensive

 negotiations by experienced counsel, the Court should presume it is fair.” In re Inter-

 Op, 204 F.R.D. at 351, citing Williams v. Vukovich, 720 F.2d 909, 923 (6th Cir.

 1983).

       Class action litigation is time consuming in terms of both pretrial and trial

 work. “Most class actions are inherently complex and settlement avoids the costs,

 delays and multitude of other problems associated with them.” Brent, 2011 WL

 3862363 at *16, quoting In re Austrian and German Bank Holocaust Litig., 80 F.

 Supp. 2d 164, 174 (S.D.N.Y. 2000). This case is no exception. Defendant has denied

 liability and says it agreed to settle only to avoid the distraction and expense of

 defending protracted litigation and exposure to higher liability. There are risks

 attendant to further litigation in this matter, and substantial delay and expense.

       The decision to settle is reasonable considering the risks of continued

 litigation. This was a hard-fought case, with clear indication that the remaining

 litigation would remain contentious. Then, the parties would likely litigate one or

 more appeals after the litigation in the district court level concluded. In addition to

 the risk of losing, continued litigation would delay the class members’ receipt of any

 recovery.

       The TCPA gives private citizens a right to sue to (i) enjoin future

 transmissions, (ii) recover the greater of actual monetary damages or $500 in


                                           16
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19          PageID.6351     Page 17 of 24



 damages for each junk fax, or (iii) obtain an injunction plus damages. If a court finds

 that the sender willfully or knowingly violated the TCPA, it may increase the award

 up to three times the amount of damages. Here, each class member who was

 successfully sent one of the Faxes, does not opt-out of this proposed settlement and

 who submits a timely and valid claim form will be mailed a check for $133.83 per

 fax Defendant sent their fax number(s), subject to possible, but unlikely, reduction.

 Defendant has raised consent-based defenses to class certification. Such defenses

 have the potential to defeat class certification. See, e.g., Sandusky Wellness Center

 LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460 (6th Cir. 2017). Just as

 importantly, Defendant has a limited ability to pay, and it is currently involved in

 major intellectual property litigation that has the potential to bankrupt it. Settling and

 getting class members a substantial payment now makes sense in light of the

 uncertainties both in the litigation and with respect to the potential for collection

 later.

          Plaintiff’s attorneys believe this settlement is fair, reasonable, and adequate.

 Plaintiff’s attorneys have litigated TCPA class actions since 2003. The Court

 appointed them class counsel in this case, and other courts have appointed them class

 counsel in TCPA cases, as well as in other types of class actions. See, e.g., American

 Copper & Brass, Inc. v. Lake City Indus. Prods., Inc., Case No. 09-cv-1162 (W.D.

 Mich.), affirmed by 757 F.3d 540 (6th Cir. 2014); Avio, Inc. v. Alfoccino, Inc., Case


                                             17
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19        PageID.6352    Page 18 of 24



 No. 10-CV-10221 (E.D. Mich.); APB Associates, Inc. v. Bronco’s Saloon, Inc., et

 al., Case No. 09-CV-14959 (E.D. Mich.); Compressors Engineering Corp. v.

 Manufacturers Financial Corp. et al., Case No. 09-CV-14444 (E.D. Mich.);

 Jackson’s Five Star Catering, Inc. v. Beason, Case No. 10-CV-10010 (E.D. Mich.);

 Compressors Engineering Corp. v. Thomas, Case No. 10-CV-10059 (E.D. Mich.);

 Imhoff Investments, LLC v. Sammichaels, Inc. Case No. 10-CV-10996 (E.D. Mich.);

 Van Sweden v. 101 VT, Inc., Case No. 10-CV-253 (W.D. Mich). See also Hawk

 Valley v. Taylor, Case No. 10-CV-804 (E.D. Pa.); Hinman v. M&M Rental, Inc.,

 Case No. 06-CV-1156 (N.D. Ill.); G.M. Sign, Inc. v. Finish Thompson, Inc., 08-CV-

 5953 (N.D. Ill.). Plaintiff’s counsel have successfully negotiated class-wide

 settlements in many other TCPA cases.

       Based upon the foregoing, and the judgment of experienced class counsel,

 Plaintiff requests that the Court preliminarily approve the settlement.

 IV.   At final approval, Class Counsel will ask the Court to approve
       Defendant’s agreement to pay Class Counsel’s fees and expenses, and an
       award to Plaintiff, pursuant to the Agreement.
       At final approval, Class Counsel will request that the Court approve

 Defendant’s agreement to pay them attorneys’ fees equal to one-third of the

 Settlement Fund. It is well recognized that the attorneys’ contingent risk is an

 important factor in determining the fee award. Ramey v. Cincinnati Enquirer, Inc.,

 508 F.2d 1188, 1196 (6th Cir. 1974); Florin v. Nationsbank of Georgia, N.A., 34


                                          18
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19     PageID.6353   Page 19 of 24



 F.3d 560, 565 (7th Cir. 1994). The attorneys who create a benefit for the class

 members are entitled to compensation for their services. Brent, 2011 WL 3862363

 at *19.

       Here, Class Counsel’s request for one-third of the settlement fund

 ($483,333.33) is within the market rate for TCPA cases. See, e.g., Avio Inc. v.

 Creative Office Solutions, Inc., 10-cv-10622 (E.D. Mich. Dec. 10, 2012) (Roberts,

 J.) (Doc. 31) (awarding one third of fund); Imhoff Investment, LLC v. Sammichaels,

 Inc., Case No. 10-cv-10996 (E.D. Mich. Nov. 2, 2016) (Battani, J.) (Doc. 120)

 (same); Jackson’s Five Star Catering, Inc. v. Beason, Case No. 10-CV-10010 (E.D.

 Mich. Apr. 15, 2015) (Tarnow, J.) (Doc. 90) (same); American Copper & Brass, Inc.

 v. Lake City Indus. Prods., Inc., Case No. 09-cv-1162 (W.D. Mich. Mar. 1, 2016)

 (Doc. 278) (same); Van Sweden, Inc. v. 101 VT, Inc., Case No. 10-cv-253 (W.D.

 Mich. July 30, 2015) (Doc. 245) (same); Sandusky Wellness Center, LLC v. Wagner

 Wellness, Inc., Case No. 12-cv-2257 (N.D. Ohio Feb. 9, 2016) (Doc. 73) (same);

 Hawk Valley, Inc. v. Taylor, Case No. 10-cv-804 (E.D. Pa. Aug. 6, 2015) (Doc. 193)

 (same); Sandusky Wellness Center, LLC v. Heel, Inc., 12-cv-1470 (N.D. Ohio Apr.

 25, 2014) (Doc. 95) (same); The Savanna Group, Inc. v. Trynex, Inc., Case No. 10-

 CV-7995 (N.D. Ill. Mar. 4, 2014) (Doc. 243) (same); Sawyer v. Atlas Heating and

 Sheet Metal Works, Inc., Case No. 10-cv-331 (E.D. Wis. July 19, 2013) (Doc. 59)

 (35% of fund); G.M. Sign, Inc. v. Finish Thompson, Inc., 08 C 5953 (N.D. Ill. Nov.


                                        19
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19          PageID.6354     Page 20 of 24



 1, 2010) (Doc. 146) (same); Saf-T-Gard International, Inc. v. Seiko Corp. of

 America, No. 09 C 0776 (N.D. Ill. Jan. 14, 2011) (Doc. 100) (same).

       Class Counsel undertook this case on a contingency basis and achieved an

 excellent result in a fair and efficient manner. Obviously, the purpose of a class

 action lawsuit is to provide a benefit to class members, not to litigate for the sake of

 litigating. Class Counsel delivered significant benefits to the Settlement Class in the

 face of numerous potentially fatal obstacles. Tested by the potential infirmities of

 the case itself, there is little doubt that Class Counsel undertook a significant risk

 here and the fee award should reflect that risk. Class Counsel faced a significant risk

 of nonpayment, not only for their time but also for their out-of-pocket costs.

       The Class Notice informs the Settlement Class about the agreed and requested

 attorneys’ fees and expenses, so that if any class member wishes to object he/she/it

 can do so. If the Court finds that the settlement is fair, reasonable, and adequate, then

 Class Counsel will ask the Court to approve the payment of fees to Class Counsel in

 an amount equal to one-third of the Settlement Fund, plus out of pocket litigation

 expenses not to exceed $53,500 (including the cost of KCC).

       At final approval, Class Counsel will also request that the Court approve

 Defendant’s payment of $15,000 for Plaintiff from the Settlement Fund for serving

 as the Class Representative. Such awards are appropriate to reward class

 representatives who have pursued claims on behalf of the class. Moulton v. U. S.


                                            20
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19        PageID.6355     Page 21 of 24



 Steel Corp., 581 F.3d 344, 351-52 (6th Cir. 2009); In re Continental Illinois

 Securities Litig., 962 F.2d 566, 571-72 (7th Cir. 1992). “In deciding whether such

 an award is warranted, relevant factors include the actions the Plaintiffs has taken to

 protect the interests of the class, the degree to which the class has benefited from

 those actions, and the amount of time and effort the Plaintiffs expended in pursuing

 the litigation.” See Cook v. Niedert, et al., 142 F.3d 1004, 1016 (7th Cir. 1998).

       Plaintiff was the catalyst for the Settlement Class’s recovery. He filed and

 pursued the action. Plaintiff responded to discovery and stayed involved and

 informed. He also provided a deposition. Dr. Sobol’s efforts greatly benefited the

 Settlement Class.

       Other courts have approved similar awards in TCPA cases. See, e.g., Imhoff

 Investment, LLC v. Sammichaels, Inc., Case No. 10-cv-10996 (E.D. Mich. Nov. 2,

 2016) (Doc. 120) ($15,000.00); Sandusky Wellness Center, LLC v. Wagner

 Wellness, Inc., Case No. 12-cv-2257 (N.D. Ohio Feb. 9, 2016) (Doc. 73) (same);

 Hawk Valley, Inc. v. Taylor, Case No. 10-cv-804 (E.D. Pa. Aug. 6, 2015) (Doc. 193)

 (same); Jackson’s Five Star Catering, Inc. v. Beason, Case No. 10-CV-10010 (E.D.

 Mich. Apr. 15, 2015) (Doc. 90) (same); Sandusky Wellness Center, LLC v. Heel,

 Inc., 12-cv-1470 (N.D. Ohio Apr. 25, 2014) (Doc. 95) (same); The Savanna Group,

 Inc. v. Trynex, Inc., Case No. 10-CV-7995 (N.D. Ill. Mar. 4, 2014) (Doc. 243)

 (same).


                                           21
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19       PageID.6356    Page 22 of 24



 V.    The Court should approve notice to the Settlement Class.
       The parties propose to issue notice to the Settlement Class by facsimile, and

 by U.S. Mail to class members to whom facsimile notice is unsuccessful.

 Additionally, the Notice will be available on the Settlement Administrator’s website.

 A copy of the proposed notice is attached as Exhibit A to the Agreement.

       Under federal law, notice of the settlement must satisfy due process. Maher v.

 Zapata Corp., 714 F. 2d 436, 450-453 (5th Cir. 1983); Walsh v. Great Atlantic &

 Pacific Tea Co., 726 F. 2d 956, 963 (3d Cir. 1983). The Court is vested with wide

 discretion both as to the way notice is given and its content. 7B Charles Alan Wright

 et al., FEDERAL PRACTICE AND PROCEDURE § 1797.6 (3d ed. 2005). Rule 23 (e) (i)

 (B) requires that notice of a settlement be provided “in a reasonable manner.”

       Here, the parties have agreed to a reasonable manner of notice by sending it

 to the fax numbers at issue in the case, and, where a fax notice fails, to the names

 and addresses identified with those particular fax numbers. The simple, one-page

 Claim Form will be delivered with the Notice, so that members of the Settlement

 Class may complete and return it immediately by fax, mail, or electronic upload to

 the Settlement Administrator. The Notice and the Claim Form were written with the

 goals of clarity and encouraging claims by class members.

       The contents of a class action settlement notice “must clearly and concisely

 state in plain, easily understood language: (i) the nature of the action; (ii) the


                                          22
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19           PageID.6357     Page 23 of 24



 definition of the class certified; (iii) the class claims, issues, or defenses; (iv) that a

 class member may enter an appearance through an attorney if the member so desires;

 (v) that the court will exclude from the class any member who requests exclusion;

 (vi) the time and manner for requesting exclusion; and (vii) the binding effect of a

 class judgment on members under Rule 23 (c) (3).” Here, the Notice satisfies these

 requirements.

        The Notice meets the legal standards for appropriate notice and satisfies Rule

 23 (e). Therefore, the Court should approve it and authorize its dissemination to the

 Settlement Class.

 VI.    The Court should schedule a final fairness hearing.

        Plaintiff requests that the Court schedule a hearing to determine whether the

 settlement should be finally approved. A proposed Final Approval of Agreement and

 Judgment is attached as Exhibit D to the Agreement.

 VII. Conclusion.

        WHEREFORE, Plaintiff respectfully requests that the Court enter a

 Preliminary Approval Order in the form attached as Exhibit 1 to the Agreement,

 granting preliminary approval of the proposed settlement, directing that the members

 of the Settlement Class be notified about the proposed settlement in the form and

 manner agreed by the parties (Exhibit 2 to the Agreement), and setting dates for opt-

 outs, objections, and a final approval hearing. The final approval hearing should be


                                             23
Case 2:16-cv-14339-NGE-EAS ECF No. 84 filed 02/11/19     PageID.6358     Page 24 of 24



 on a date no sooner than 90 days after the government officials receive the notice

 required by CAFA.



 Dated: February 11, 2019                 Respectfully submitted,

                                          DR. LOUIS L. SOBOL, M.D., a
                                          Michigan resident, individually and as
                                          the representative of a class of similarly-
                                          situated persons,

                                          By: /s/ David M. Oppenheim
                                              One of their attorneys

  Richard Shenkan                         Phillip A. Bock
  SHENKAN INJURY LAWYERS, LLC             Tod A. Lewis
  6550 Lakeshore St.                      David M. Oppenheim
  West Bloomfield, MI 48323-1429          BOCK, HATCH, LEWIS & OPPENHEIM, LLC
  Tel: (248) 562-1320                     134 N. La Salle St., Ste. 1000
  Fax: (888) 769-1774                     Chicago, IL 60602
                                          Tel: (312) 658-5500
                                          Fax: (312) 658-5555

                     CERTIFICATE OF E-FILING AND SERVICE

         I hereby certify that on February 11, 2019, I electronically filed the
 foregoing using the Court’s CM/ECF System, which will send notification of such
 filing to all counsel of record.


                                                          s/ David M. Oppenheim




                                        24
